DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1, 4-7, 9-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Limit the torque current supplied to the brushless DC (BLDC) electric motor in response to determining a reduction of the angular velocity o of the brushless DC (BLDC) electric motor, and limit the controlled torque current at a position of the brushless DC (BLDC) electric motor within a predetermined percentage of a previous controlled torque current corresponding to the position of the brushless electric motor including remaining claim limitations. 
As per independent claim 4: Limit the torque current supplied to the brushless DC (BLDC) electric motor in response to determining a reduction of the angular velocity of the brushless DC (BLDC) electric motor, and limit the controlled torque current in response to determining the reduction of a measured angular velocity o of the brushless DC (BLDC) electric motor is below a predetermined angular velocity including remaining claim limitations.
As per independent claim 7: Limit the torque current supplied to the brushless DC (BLDC) electric motor in response to determining a reduction of the angular velocity of the brushless DC (BLDC) electric motor, and incrementally limit the torque current supplied to the brushless DC (BLDC) electric motor as a function of the torque current supplied to the brushless DC (BLDC) electric motor in a previous cycle including remaining claim limitations.
As per independent claim 9: A wireless device comprising an input configured to receive a command from a user to move the window to the closed position and wirelessly transmit the command, the controller further configured to receive the wirelessly transmitted command and in Page 4 of 9U.S. Application Serial No. 16/518,137 Attorney Docket: 028925-00656/711368US response control the brushless DC (BLDC) electric motor to move the window from the open position to the closed position including remaining claim limitations.
As per independent claim 12: The controller further configured to receive a command from the Body Control Module and operate the brushless DC (BLDC) electric motor to move the window from the open position to the closed position, wherein the command from the Body Control Module is generated without an input received by the Body Control Module from a user to move the window including remaining claim limitations.
As per independent claim 14: Detecting a pinch event of the closure panel and limiting a torque current supplied to the brushless electric motor in response to determining there is a reduction of the measured angular velocity of the brushless electric motor using the vector control system including remaining claim limitations.
As per independent claim 20: It is the same reason as claim 14.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,541,969 to Holzinger discloses a motor control system for a vehicle adjustment arrangement.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846